  Case 4:20-mc-00006-VLD Document 2 Filed 02/21/20 Page 1 of 2 PageID #: 19




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION



In the matter of a summons issued         No. —^ *^0       —6^
with regard to:
                                          MOTION TO SEAL
20-015-04




     Regarding Summons?No.: ICE-HSI-OF-2020-00088
     The United States hereby moves this Court for an order:
      1.    Permanently sealing the Summons filed in this matter that is not
designated as redacted in the caption.
      2. Sealing the Application and Order that are not designated as
redacted in the caption, as well as the Summons in this matter, designated
redacted in the caption, for a period of 90 days, subject to renewal, unless
ordered otherwise by the Court.

      Dated this     day of February, 2020.
                                    RONALD A. PARSONS, JR.
                                    United States Attorney




                                     Jennifer D. Mammenga ^
                                     Assistant United States Attorney
                                     P.O. Box 2638
                                     Sioux Falls, SD 57101-2638
                                     Telephone: (605)357-2361
                                     Facsimile: (605)330-4410
                                     E-Mail:jennifer.mammenga@usdoj.gov




                                                                               6^
 Case 4:20-mc-00006-VLD Document 2 Filed 02/21/20 Page 2 of 2 PageID #: 20




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION



 In the matter of a summons issued          No. ^      'HI/ -0 b
 with regard to
                                            ORDER TO SEAL
 20-015-04



      Regarding Subpoena No.: ICE-HSI-OF-2020-00088

      The United States having moved this Court for an order to seal, and good

cause having been shown therefor, it is hereby

      ORDERED:

      1.    That the Summons filed in this matter that is not designated as          i   ,
redacted in the caption, shall be perrnanefitiy sealed,fbr- tO         T^
      2.    That the Application and Order that are not designated as redacted
in the caption, as well as the Summons filed in this matter designated redacted
in the caption shall be sealed for a period of 90 days, subject to renewal, unless
ordered otherwise by the Court.
      3.    That the Clerk of this Court shall automatically unseal the
Summons filed therein designated redacted in the caption after the passage of
90 days, subject to renewal, unless ordered otherwise by the Court.
      4.    That the government shall promptly notify this Court when the
sealing of the Summons is no longer necessary.


      Dated: 2-          'OAgl O
                                            BY THE COURT:


                                                           NT




                                            VERONICA L. DUFFY
                                            United States Magistrate Ju^
